










DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT


This Director and Officer Indemnification Agreement, dated as of
    ____________________, 2014 (this “Agreement”), is made by and between
Sparton Corporation, an Ohio corporation (the “Company”) and (the “Indemnitee”),
a director and/or officer of the Company.
RECITALS
A.    The Indemnitee has agreed to serve or is currently serving as a director
and/or officer of the Company, and the Company desires that the Indemnitee
continue serving in such capacity. The Indemnitee is willing, subject to certain
conditions, including the execution and performance of this Agreement by the
Company, to continue serving in such capacity.
B.    In addition to the indemnification to which the Indemnitee is entitled
under the Code of Regulations of the Company, as may be amended (the
“Regulations”), the Company has obtained, at its sole expense, insurance
protecting the Company and its officers and directors, including the Indemnitee,
against certain losses arising out of any threatened, pending or completed
action, suit, or proceeding to which such persons may be made or are threatened
to be made parties.
NOW, THEREFORE, in order to induce the Indemnitee to serve or continue to serve
in his current capacity, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee agree as follows:
1.CONTINUED SERVICE
The Indemnitee shall serve or continue to serve as a director and/or officer of
the Company so long as he is duly elected or appointed in accordance with the
Regulations or until he resigns in writing or is removed from office in
accordance with applicable law.
2.INITIAL INDEMNITY
(a)The Company shall indemnify the Indemnitee if or when he is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit, proceeding or claim, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company), by
reason of the fact that he is or was a director and/or officer of the Company or
is or was serving at the request of the Company as a director, trustee, officer,
employee, member, manager or agent of another corporation, domestic or foreign,
nonprofit or for profit, a limited liability company, or a partnership, joint
venture, trust or other enterprise, or by reason of any action alleged to have
been taken or omitted in any such capacity, against any and all costs, charges,
expenses (including fees and expenses of attorneys or others; all such costs,
charges and expenses being herein jointly referred to as “Expenses”), judgments,
fines and amounts paid in settlement actually incurred by the Indemnitee in
connection therewith, including any appeal of or from any judgment or decision,
(i) in the case of an Indemnitee who is a director of the Company, unless it is
proved by clear and convincing evidence in a court of competent jurisdiction
that the Indemnitee’s action or failure to act involved an act or omission
undertaken with deliberate intent to cause injury to the Company or undertaken
with reckless disregard for the best interests of the Company and (ii) in the
case of an Indemnitee who is an officer of the Company but not a director of the
Company, if the Indemnitee acted in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
Company. In addition,




--------------------------------------------------------------------------------




with respect to any criminal action or proceeding, indemnification hereunder
shall be made only if the Indemnitee had no reasonable cause to believe his
conduct was unlawful. The termination of any action, suit, proceeding or claim
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself, create a presumption that the
Indemnitee did not satisfy the foregoing applicable standard of conduct.
(b)The Company shall indemnify the Indemnitee if or when he is a party or is
threatened to be made a party, to any threatened, pending or completed action,
suit, proceeding or claim by or in the right of the Company to procure a
judgment in its favor, by reason of the fact that the Indemnitee is or was a
director and/or officer of the Company or is or was serving at the request of
the Company as a director, trustee, officer, employee, member, manager or agent
of another corporation, domestic or foreign, nonprofit or for profit, a limited
liability company, or a partnership, joint venture, trust or other enterprise,
or by reason of any action alleged to have been taken or omitted in any such
capacity, against any and all Expenses, judgments, fines and amounts paid in
settlement actually incurred by the Indemnitee in connection therewith,
including any appeal of or from any judgment or decision, (i) in the case of an
Indemnitee who is a director of the Company, unless it is proved by clear and
convincing evidence in a court of competent jurisdiction that the Indemnitee’s
action or failure to act involved an act or omission undertaken with deliberate
intent to cause injury to the Company or undertaken with reckless disregard for
the best interests of the Company and (ii) in the case of an Indemnitee who is
an officer of the Company but not a director of the Company, if the Indemnitee
acted in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company. Notwithstanding the foregoing
provisions of this Section 2(b), no indemnification pursuant to this Section
2(b) shall be made (A) in the case of an Indemnitee who is an officer but not a
director of the Company, in respect of any claim, issue or matter as to which
the Indemnitee is adjudged to be liable for negligence or misconduct in the
performance of his duty to the Company unless, and only to the extent that, the
court of common pleas or other court in which such action, suit, proceeding or
claim was brought determines, notwithstanding any adjudication of liability,
that in view of all the circumstances of the case the Indemnitee is fairly and
reasonably entitled to indemnity for such Expenses, judgments, fines and amounts
paid in settlement as such court of common pleas or other court shall deem
proper, or (B) in the case of an Indemnitee who is a director of the Company, in
respect of any action, suit, proceeding or claim in which the only liability
asserted against the Indemnitee is pursuant to Section 1701.95 of the Ohio
Revised Code (the “ORC”).
(c)Any indemnification under Section 2(a) or 2(b) hereof (unless ordered by a
court) shall be made by the Company only upon a determination relating to a
specific case that indemnification of the Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct set forth in
Section 2(a) or 2(b) hereof. Such determination shall be made (i) by the Board
of Directors of the Company (the “Board”) by a majority vote or consent of a
quorum consisting of Directors who were not and are not parties to or threatened
with such action, suit, proceeding or claim, or (ii) if such a quorum of
disinterested Directors is not available or if a majority of such quorum so
directs, in a written opinion by independent legal counsel (designated for such
purpose by the Board) who shall not be an attorney, or a firm having associated
with it an attorney, who has been retained by or who has performed services for
the Company, or any person to be indemnified, within the five years preceding
such determination, or (iii) by the shareholders of the Company (the
“Shareholders”), or (iv) by the court of common pleas or other court in which
such action, suit, proceeding or claim was brought. Any determination made by
the disinterested directors or by independent legal counsel under this Section
2(c) shall be promptly communicated to the person who threatened or brought the
action or suit by or in the right of the corporation under Section 2(b) hereof,
and, within ten days after receipt of that notification, the person shall have
the right to petition the court of common pleas or the court in which the action
or suit was brought to review the reasonableness of that determination.
(d)To the extent that the Indemnitee has been successful on the merits or
otherwise, including the dismissal of an action without prejudice, in defense of
any action, suit, proceeding or claim referred to




--------------------------------------------------------------------------------




in Section 2(a) or 2(b) hereof, or in defense of any claim, issue or matter
therein, he shall be indemnified against Expenses actually incurred by him in
connection therewith.
(e)Expenses actually incurred by the Indemnitee in defending any action, suit,
proceeding or claim referred to in Section 2(a) or 2(b) hereof, or in defense of
any claim, issue or matter therein, shall be paid by the Company as they are
incurred in advance of the final disposition of such action, suit, proceeding or
claim under the procedure set forth in Section 6(b) hereof.
(f)For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, member, manager or agent of the Company which
imposes duties on, or involves services by, the Indemnitee with respect to an
employee benefit plan, its participants or beneficiaries; references to the
masculine shall include the feminine; references to the singular shall include
the plural and vice versa; and the word including is used by way of illustration
only and not by way of limitation.
(g)No amendment to the Second Amended Articles of Incorporation of the Company
(the “Articles”) or the Regulations may deny, diminish or encumber the
Indemnitee’s rights to indemnity pursuant to the Regulations, the ORC or any
other applicable law as applied to any act or failure to act occurring in whole
or in part prior to the date (the “Effective Date”) upon which the amendment was
approved by the shareholders of the Company. In the event that the Company shall
purport to adopt any amendment to its Articles or Regulations or take any other
action the effect of which is to deny, diminish or encumber the Indemnitee’s
rights to indemnity pursuant to the Articles, the Regulations, the ORC or any
such other law, such amendment shall apply only to acts or failures to act
occurring entirely after the Effective Date thereof.
3.ADDITIONAL INDEMNIFICATION
(a)Pursuant to Section 1701.13(E)(6) of the ORC, without limiting any right
which the Indemnitee may have pursuant to Section 2 hereof or any other
provision of this Agreement or the Articles, the Regulations, the ORC, any
policy of insurance or otherwise, but subject to any limitation on the maximum
permissible indemnity which may exist under applicable law at the time of any
request for indemnity hereunder and subject to the following provisions of this
Section 3, the Company shall indemnify the Indemnitee against any amount which
he is or becomes obligated to pay relating to or arising out of any claim made
against him because of any act, failure to act or neglect or breach of duty,
including any actual or alleged error, misstatement or misleading statement,
that he commits, suffers, permits or acquiesces in while acting in his capacity
as a director of the Company. The payments which the Company is obligated to
make pursuant to this Section 3 shall include any and all Expenses, judgments,
fines and amounts paid in settlement, actually incurred by the Indemnitee in
connection therewith including any appeal of or from any judgment or decision;
provided, however, that the Company shall not be obligated under this Section 3
to make any payment in connection with any claim against the Indemnitee:
(i)
to the extent of any fine or similar governmental imposition which the Company
is prohibited by applicable law from paying (as determined by final order of a
court of competent jurisdiction); or

(ii)
to the extent based upon or attributable to the Indemnitee having actually
realized a personal profit to which he was not legally entitled, including
profit (A) from the purchase and sale by the Indemnitee of equity securities of
the Company which are recoverable by the Company pursuant to Section 16(b) of
the Securities Exchange Act of 1934 or (B) arising from transactions in publicly
traded securities of the Company which were effected by the Indemnitee in
violation of Section 10(b) of the Securities Exchange Act of 1934 or Rule 10b-5
promulgated thereunder.

(b)A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3 shall be made in accordance with Section
6(a) hereof. Expenses incurred by the Indemnitee in defending any claim to which
this Section 3 applies shall be paid by the Company as they are actually and




--------------------------------------------------------------------------------




reasonably incurred in advance of the final disposition of such claim under the
procedure set forth in Section 6(b) hereof.
4.ADDITIONAL RIGHTS
The rights to indemnification provided by this Agreement shall not be exclusive
of any other rights of indemnification to which the Indemnitee may be entitled
under the Articles, the Regulations, the ORC or any other statute, any insurance
policy, other agreement or vote of shareholders or directors or otherwise, as to
any actions or failures to act by the Indemnitee, and shall continue after he
has ceased to be a director, officer, employee or agent of the Company or other
entity for which his service gives rise to a right hereunder, and shall inure to
the benefit of his heirs, executors and administrators. For the avoidance of
doubt, limitations on indemnification under any such other agreement or right
will not affect the parties’ relative rights hereunder.




5.PARTIAL INDEMNITY
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses actually or
reasonably incurred by him in the investigation, defense, appeal or settlement
of any proceeding, but not for all of the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion thereof to which
Indemnitee is entitled.
6.CERTAIN PROCEDURES RELATING TO INDEMNIFICATION
(a)For purposes of pursuing his rights to indemnification under Section 3
hereof, the Indemnitee shall (i) submit to the Board a sworn statement of
request for indemnification substantially in the form of Exhibit l attached
hereto and made a part hereof (the “Indemnification Statement”) averring that he
is entitled to indemnification hereunder and (ii) present to the Company
evidence in reasonable detail of all amounts for which indemnification is
requested. Submission of an Indemnification Statement to the Board shall create
a presumption that the Indemnitee is entitled to indemnification hereunder, and
the Company shall, within 30 calendar days after submission of the
Indemnification Statement, make the payments requested in the Indemnification
Statement to or for the benefit of the Indemnitee, unless (A) within such
30-calendar-day period by the vote or consent of a majority of the Directors,
even if less than a quorum, shall determine that the Indemnitee is not entitled
to indemnification under Section 3 hereof, (B) such vote shall be based upon
clear and convincing evidence sufficient to rebut the foregoing presumption, and
(C) the Company shall notify the Indemnitee within such period of such vote,
which notice shall disclose with particularity the evidence upon which the vote
is based. The foregoing notice shall be sworn to by all persons who participated
in the vote and voted to deny indemnification. The provisions of this Section
6(a) are intended to be procedural only and shall not affect the right of
Indemnitee to indemnification under Section 3 hereof so long as Indemnitee
follows the prescribed procedure, and any determination by a majority of the
Directors that the Indemnitee is not entitled to indemnification and any failure
to make the payments requested in the Indemnification Statement shall be subject
to de novo judicial review by any court of competent jurisdiction.
(b)For purposes of obtaining payments of Expenses in advance of final
disposition pursuant to Section 2(e) hereof or the last sentence of Section 3(b)
hereof, the Indemnitee shall submit to the Company a sworn request for
advancement of Expenses substantially in the form of Exhibit 2 attached hereto
and made a part hereof (the “Undertaking”), averring that he has incurred or in
good faith expects to incur actual Expenses in defending an action, suit,
proceeding or claim referred to in Section 2(a) or 2(b) hereof or any claim
referred to in Section 3 hereof, or pursuant to Section 11 hereof. Unless
determined in a final order of a court of competent jurisdiction to be
prohibited from payment at the time of the Indemnitee’s act or omission at
issue, or unless the only liability asserted against the Indemnitee in the
subject action, suit, proceeding or claim is pursuant to ORC Section 1701.95,
the Indemnitee shall be eligible to execute Part A of the Undertaking by which
he undertakes to: (i) (A) in the case of an Indemnitee who is a director of the
Company, repay such




--------------------------------------------------------------------------------




amount if it is proved by clear and convincing evidence in a court of competent
jurisdiction that the Indemnitee’s action or failure to act involved an act or
omission undertaken with deliberate intent to cause injury to the Company or
undertaken with reckless disregard for the best interests of the Company and (B)
in the case of an Indemnitee who is an officer of the Company but not a director
of the Company, repay such amount if (x) with respect to any action, suit,
proceeding or claim (other than an action by or in the right of the Company)
brought against the Indemnitee by reason of the fact that the Indemnitee is or
was an officer of the Company for which the Indemnitee has received advancement
of Expenses, it is determined that the Indemnitee did not act in good faith and
in a manner which he reasonably believed to be in or not opposed to the best
interests of the Company or (y) with respect to any action, suit, proceeding or
claim brought against the Indemnitee by or in the right of the Company for which
the Indemnitee has received advancement of Expenses, the Indemnitee is adjudged
to be liable for negligence or for misconduct in the performance of his duty to
the Company and the court has not determined that Indemnitee is entitled to
indemnification and (ii) reasonably cooperate, at the Company’s sole cost and
expense, with the Company concerning the action, suit, proceeding or claim. In
all cases, the Indemnitee shall be eligible to execute Part B of the Undertaking
by which he undertakes to repay such amount if it ultimately is determined by a
final order of a court of competent jurisdiction that he is not entitled to be
indemnified by the Company under this Agreement or otherwise. In the event that
the Indemnitee is eligible to and does execute both Part A and Part B of the
Undertaking, the Expenses which are paid by the Company pursuant thereto shall
be required to be repaid by the Indemnitee only if he is required to do so under
the terms of both Part A and Part B of the Undertaking. Upon receipt of the
Undertaking, the Company shall thereafter promptly pay such Expenses of the
Indemnitee as are noticed to the Company in reasonable detail arising out of the
matter described in the Undertaking. No security shall be required in connection
with any Undertaking.
7.LIMITATION ON INDEMNITY
Notwithstanding anything contained herein to the contrary, the Company shall not
be
required hereby to indemnify the Indemnitee with respect to any action, suit,
proceeding or claim that was initiated by the Indemnitee unless (i) such action,
suit, proceeding or claim was initiated by the Indemnitee to enforce any rights
to indemnification arising hereunder and such person shall have been formally
adjudged to be entitled to indemnity by reason hereof, (ii) authorized by
another agreement to which the Company is a party whether heretofore or
hereafter entered, or (iii) otherwise ordered by the court in which the suit was
brought.


8.SUBROGATION; DUPLICATION OF PAYMENTS
(a)In the event of payment under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of Indemnitee,
who shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights; provided, however, that such subrogation shall be subject to the Company
executing an instrument in writing satisfactory to the Indemnitee in his
discretion under which the Company agrees to fully indemnify, defend and hold
harmless the Indemnitee from any Expense or other liability that may arise
therein or therefrom.
(b)The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against Indemnitee to the extent Indemnitee has
actually received payment (under any insurance policy, the Regulations or
otherwise) of the amounts otherwise payable hereunder without any reservation of
rights or other claim for potential disgorgement thereof, as determined by the
Indemnitee in good faith.
9.DEFENSE OF CLAIMS; NOTICE
(a)    The Company shall be entitled to participate in the defense of any
threatened or pending action, suit, proceeding or claim in respect of which the
Indemnitee requests indemnification hereunder or to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnitee; provided that if the
Indemnitee believes, after consultation with counsel selected by the Indemnitee,
that (i) the use of counsel




--------------------------------------------------------------------------------




chosen by the Company to represent the Indemnitee would present such counsel
with an actual or potential conflict, (ii) the named parties in any such action,
suit, proceeding or claim (including any impleaded parties) include both the
Company and the Indemnitee and the Indemnitee shall conclude that there may be
one or more legal defenses available to him that are different from or in
addition to those available to the Company, (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing or (iv) any such representation could be reasonably
expected to increase Indemnitee's risk of liability, then the Indemnitee shall
be entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular action, suit, proceeding
or claim) at the Company’s expense. The Company shall not, without the prior
written consent of the Indemnitee, effect any settlement of any threatened or
pending action, suit, proceeding or claim to which the Indemnitee is, or could
have been, a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on any claims that are the subject matter of such action, suit,
proceeding or claim. The Indemnitee shall not unreasonably withhold its consent
to any proposed settlement; provided that the Indemnitee may withhold consent to
any settlement that does not provide a complete and unconditional release of the
Indemnitee. Indemnitee shall not make any admission or effect any settlement
without the Company’s written consent unless Indemnitee shall have determined to
undertake his/her own defense in such matter and has waived the benefits of this
Agreement.
(b)     Indemnitee shall provide to the Company prompt written notice of any
proceeding brought, threatened, asserted or commenced against Indemnitee with
respect to which Indemnitee may assert a right to indemnification hereunder;
provided that failure to provide such notice shall not, in any way, limit
Indemnitee’s rights under this Agreement
10.LIABILITY INSURANCE
For the duration of the Indemnitee’s service as a director and/or officer of the
Company, and thereafter for so long as the Indemnitee shall be subject to any
pending or possible action, suit, proceeding or claim of the type described in
Section 2 hereof or any pending or possible claim of the type described in
Section 3 hereof, the Company shall cause to be maintained in effect policies of
directors’ and officers’ liability insurance providing coverage for directors
and/or officers of the Company that is at least substantially comparable in
scope and amount to that provided by the Company’s current policies of
directors’ and officers’ liability insurance. The Company shall provide, upon
request, the Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide the Indemnitee with a reasonable
opportunity to review and comment on the same. In all policies of directors’ and
officers’ liability insurance obtained by the Company, the Indemnitee shall be
named as an insured in such a manner as to provide the Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors and officers most favorably insured by such policy.
11.FEES AND EXPENSES OF ENFORCEMENT
It is the intent of the Company that the Indemnitee not be required to incur the
expenses associated with the enforcement of his rights under this Agreement by
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. Accordingly, if it should appear to the Indemnitee that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person initiates any
litigation or other legal action to declare this Agreement void or unenforceable
or to deny to, or to recover from, the Indemnitee the benefits intended to be
provided to the Indemnitee hereunder, the Company irrevocably authorizes the
Indemnitee from time to time to retain counsel of his choice, at the expense of
the Company as hereafter provided, to represent the Indemnitee in connection
with the initiation and prosecution by the Indemnitee of any litigation or other
legal action to enforce his rights under this Agreement or in connection with
the defense by the Indemnitee of any litigation or other legal action initiated
by the Company




--------------------------------------------------------------------------------




or any other person to declare this Agreement void or unenforceable or to deny
to, or to recover from, the Indemnitee the benefits intended to be provided to
the Indemnitee hereunder. Regardless of the outcome thereof, the Company shall
pay and be solely responsible for any and all costs, charges, and expenses,
including fees and expenses of attorneys and others, reasonably incurred by the
Indemnitee in connection with any litigation or other legal action referred to
in the immediately preceding sentence of this Section 11. In addition, the
Company shall pay and be solely responsible for the fees and expenses of any
Independent Counsel.
12.MERGER OR CONSOLIDATION
In the event that the Company shall be a constituent corporation in a
consolidation, merger, or other reorganization, the Company, if it shall not be
the surviving, resulting, or acquiring corporation therein, shall require as a
condition thereto that the surviving, resulting, or acquiring corporation agree
to assume all of the obligations of the Company hereunder and to indemnify the
Indemnitee to the full extent provided herein. Whether or not the Company is the
resulting, surviving, or acquiring corporation in any such transaction, the
Indemnitee shall stand in the same position under this Agreement with respect to
the resulting, surviving, or acquiring corporation as he would have with respect
to the Company if its separate existence had continued.
13.SEVERABILITY
If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected, and the provision so held to be
invalid, unenforceable or otherwise illegal shall be reformed to the extent (and
only to the extent) necessary to make it enforceable, valid and legal.
14.NON-TRANSFERRABILITY; SUCCESSORS
Except as provided in Section 4 hereof, the rights to indemnification provided
by this Agreement are personal to Indemnitee and are non-transferable by
Indemnitee, and no party other than the Indemnitee is entitled to
indemnification under this Agreement.
15.SECURITY
To ensure that the Company’s obligations pursuant to this Agreement can be
enforced by Indemnitee, the Company may, at its option, establish a trust
pursuant to which the Company’s obligations pursuant to this Agreement and other
similar agreements can be funded.
16.NOTICES
All notices and other communications hereunder shall be in writing and shall be
personally delivered or sent by recognized overnight courier service (a) if to
the Company, to the then-current principal executive offices of the Company
(Attention: General Counsel) or (b) if to the Indemnitee, to the last known
address of Indemnitee as reflected in the Company’s records. Either party may
change its address for the delivery of notices or other communications hereunder
by providing notice to the other party as provided in this Section 16. All
notices shall be effective upon actual delivery by the methods specified in this
Section 16.
17.GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio, without giving effect to the principles of conflict of laws
thereof.
18.MODIFICATION
This Agreement and the rights and duties of the Indemnitee and the Company
hereunder may be modified only by an instrument in writing signed by both
parties hereto.




--------------------------------------------------------------------------------




19.COUNTERPARTS
This Agreement may be executed in any number of counterparts and each of such
counterparts will for all purposes be deemed to be an original, and all
counterparts together will constitute but one and the same instrument.
[Signature Page Follows]




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
SPARTON CORPORATION






By:                            
Name:                        
Title:                        






                            
[Signature of Indemnitee]




Exhibit 1
INDEMNIFICATION STATEMENT


STATE OF                 )
) ss
COUNTY OF                 )


I,                 , being first duly sworn, do depose and say as follows:
20.This Indemnification Statement is submitted pursuant to the Indemnification
Agreement, dated             , 20__, between Sparton Corporation, an Ohio
corporation (the “Company”), and the undersigned.
21.I am requesting indemnification against costs, charges, expenses (which may
include fees and expenses of attorneys and/or others), judgments, fines and
amounts paid in settlement (collectively, “Liabilities”), which have been
actually and reasonably incurred by me in connection with a claim referred to in
Section 3 of the aforesaid Indemnification Agreement.
22.With respect to all matters related to any such claim, I am entitled to be
indemnified as herein contemplated pursuant to the aforesaid Indemnification
Agreement.
23.Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have or may arise out of
                        
[Signature of Indemnitee]




--------------------------------------------------------------------------------








Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of                 , 20__.
[Seal]
My commission expires the _____ day of             , 20___.










13










Exhibit 2
UNDERTAKING


STATE OF                 )
) ss
COUNTY OF                 )


I,                 , being first duly sworn, do depose and say as follows:
24.This Undertaking is submitted pursuant to the Indemnification Agreement,
dated ___________, 20__, between Sparton Corporation an Ohio corporation (the
“Company”) and the undersigned.
25.I am requesting payment of costs, charges and expenses which I have
reasonably incurred or will reasonably incur in defending an action, suit,
proceeding or claim, referred to in Section 2(a) or 2(b) or any claim referred
to in Section 3, or pursuant to Section 11, of the aforesaid Indemnification
Agreement.
26.The costs, charges, and expenses for which payment is requested are, in
general, all expenses related to
27.Part A The Indemnitee shall not be eligible to execute Part A of this
Undertaking if, at the time of the Indemnitee’s act or omission at issue, the
Articles of Incorporation, as may be amended, or the Code of Regulations, as may
be amended, of the Company prohibit such advances by specific reference to the
Ohio Revised Code (the “ORC”) Section 1701.13(E)(5)(a), or if the only liability
asserted against the Indemnitee is in an action, suit, proceeding or claim on
the Company’s behalf pursuant to ORC Section 1701.95. In the event that the
Indemnitee is eligible to and does execute both Part A and Part B hereof, the
costs, charges and expenses which are paid by the Company pursuant hereto shall
be required to be repaid by the Indemnitee only if he is required to do so under
the terms of both Part A and Part B hereof.
If the Indemnitee is going to be both a director and officer, then use both of
the following paragraphs.
[Use only this paragraph if the Indemnitee is only a director of the Company]
With respect to any claim for indemnification related to my position as a
Director for which I received an advancement of




--------------------------------------------------------------------------------




Expenses, I hereby undertake to (a) repay all amounts paid pursuant hereto if it
is proved by clear and convincing evidence in a court of competent jurisdiction
that my action or failure to act which is the subject of the matter described
herein involved an act or omission undertaken with deliberate intent to cause
injury to the Company or undertaken with reckless disregard for the best
interests of the Company and (b) reasonably cooperate, at the Company’s sole
cost and expense, with the Company concerning the action, suit, proceeding or
claim.
[Use only this paragraph if the Indemnitee is only an officer of the Company but
not a director of the Company] With respect to any claim for indemnification
related to my position as an officer for which I received an advancement of
Expenses, I hereby undertake to (a) repay all amounts paid pursuant hereto (i)
with respect to any action, suit, proceeding (other than an action by or in the
right of the Company) brought against me by reason of the fact that I am or was
an officer of the Company for which I received advancement of Expenses, it is
determined that I did not act in good faith and in a manner which I reasonably
believed to be in or not opposed to the best interests of the Company or (ii)
with respect to any action, suit, proceeding or claim brought against me by or
in the right of the Company for which I received advancement of Expenses, I am
adjudged to be liable for negligence or for misconduct in the performance of my
duty to the Company and the court has not determined that I am entitled to
indemnification and (b) reasonably cooperate, at the Company’s sole cost and
expense, with the Company concerning the action, suit, proceeding or claim.
                        
[Signature of Indemnitee]


4.    Part B
I hereby undertake to repay all amounts paid pursuant hereto if it ultimately is
determined that I am not entitled to be indemnified by the Company under the
aforesaid Indemnification Agreement or otherwise.
                        
[Signature of Indemnitee]




Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of                 , 20__.
[Seal]
My commission expires the _____ day of             , 20___.






